— Order unanimously modified by eliminating the provision for examination through Bartlett Arkell, and by striking from the last paragraph of the order the words “ with leave to plaintiff to inspect and make copies or photostats thereof,” and by providing that there may be a limited inspection and use of papers and documents under the rule laid down in Zeltner v. Fidelity & Deposit Co. (220 App. Div. 21), and as so modified affirmed, without costs. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., McAvoy, O’Malley, Townley and Dore, JJ.